EXHIBIT EDCI Holdings, Inc. Announces 2Q2009 and YTD 2Q2009 Results NEW YORK – July 31, 2009 – EDCI Holdings, Inc. (NASDAQ: EDCI) (“EDCI”), the holding company for Entertainment Distribution Company, Inc., the majority shareholder of Entertainment Distribution Company, LLC (“EDC”), a European provider of supply chain services to the optical disc market, today reported 2Q2009 and YTD 2Q2009 financial results. 2Q2009 and YTD 2Q2009 Highlights ● EDCI Cash and Cash Equivalents: $51.4 million or $7.66/share outstanding at 06/30/2009. This compares to $51.9 million or $7.74/share outstanding at 03/31/2009. ● EDCI Cash Burn Rate: Annual 2009 cash burn rate conservatively estimated at $3.6 million, or approximately $0.54/share outstanding at 06/30/2009.At current run rates, due to aggressive cost cutting, EDCI now targets the annual 2009 cash burn rate at $2.5 million, or $0.37/share outstanding at 06/30/2009. ● EDC International 2Q2009 Revenue Down 33% Y/Y: 19% Y/Y Disc volume decline and strong dollar translation impact drove 2Q2009 revenue decline of (33%)Y/Y to $37.4 million. YTD 2Q2009 revenue down (31%) Y/Y to $78.7 million. ● EDC Severance Charge – Blackburn-Hannover Consolidation: $7.2 million charge recorded in 2Q2009 related to estimated EDC Blackburn severance costs. ● EDCI YTD 2Q2own (205%):YTD 2Q2009 EBITDA of ($6.3) million includes $7.2 million of severance costs for UK facility closure.Had this charge not been incurred, EBITDA would have been $0.9 million. “The mid-teen Disc volume decline that EDC’s operations experienced in the 1Q2009 continued in the 2Q2009 and further highlighted the difficult environment under which EDC’s Disc manufacturing and distribution business is operating,” said Clarke H. Bailey, Chief Executive Officer.“Negative operating leverage from rapid Disc volume declines continues to hamper EDC’s high fixed cost, moderate gross margin businesses. As Disc volume declines remain largely out of EDC’s control, management’s focus remains on controlling costs and right-sizing our operations to ensure we are maximizing cash flows.” Mr. Bailey then added, “When I agreed to accept the position of CEO of EDCI on July 1st, 2009, I knew there were many challenges that lie ahead.The continued minimization of cash burn at the EDCI level continues to be a top priority and many difficult decisions have been made to facilitate this initiative, including cutting overall EDCI corporate salaries by an average 19%as of July 1, 2009.As part of this initiative, I voluntarily reduced my salary by 33% and Matthew K. Behrent, EDCI’s VP of Corporate Development and Legal Counsel, agreed to reduce his salary by a like percentage.In regards to the EDC business, we continue to pursue negotiations with the unions representing our Hannover, Germany workforce with the goal of securing wage concessionsin order to right-size our overall cost structure.” 1 2Q2009 and YTD 2Q2009
